Exhibit 10.43

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
21st  day of January, 2003 by and between Inamed Corporation, a Delaware
corporation (the “Corporation”), and Robert S.Vaters (the “Executive”)
(collectively, the “Parties”).  The Parties, intending to be legally bound,
agree as follows:

 

1.       DEFINITIONS.  In addition to certain terms defined elsewhere in this
Agreement, the following terms shall have the following respective meanings:

 

1.1 “Affiliate” shall mean any Person controlling, controlled by or under common
control with, the Corporation.

 

1.2  “Base Salary” shall mean the salary provided for in Section 2.4 of this
Agreement.

 

1.3  “Board” shall mean the Board of Directors of the Corporation.

 

1.4  “Cause” shall mean that the Executive:

 

(a)     has been convicted of any felony or any crime involving fraud, theft,
embezzlement, dishonesty or moral turpitude;

 

(b)     has engaged in conduct which is materially injurious to the Corporation
or its Affiliates, or any of their respective customer or supplier
relationships, financially or otherwise;

 

(c)     has substantially and repeatedly failed to perform his duties as
required under Section 2  after being provided with written notice of the manner
in which he has failed to perform his duties and after being provided thirty
(30) days opportunity to remedy such failure; or

 

(d)     in carrying out his duties under this Agreement, has engaged in acts or
omissions constituting gross negligence or willful misconduct resulting, in
either case, in material harm to the Corporation.

 

1.5  “Change in Control” shall be deemed to have occurred if:

 

(a)           Any “person”, as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than
the Corporation, any trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation, or any corporation owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation), becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing fifty-one percent
(51%) or more of the combined voting power of the Corporation’s then outstanding
securities; provided, however, that a change in the proportion of Appaloosa

 

--------------------------------------------------------------------------------


 

Management, L.P’s ownership of stock of the Corporation shall not constitute a
Change in Control under this Subsection 1.5(a);

 

(b)           During any period of two (2) consecutive years (not including any
period prior to the execution of this Agreement), individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director(s) designated by a person who has entered into an agreement with the
Corporation to effect a transaction described in clause (a), (c) or (d) of this
subsection) whose election by the Board or nomination for election by the
Corporation’s stockholders was approved by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority thereof;

 

(c)           The stockholders of the Corporation approve a merger or
consolidation of the Corporation with any other corporation, other than

 

(i)            a merger or consolidation which would result in the voting
securities of the Corporation outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than fifty (50%) of the combined voting
power of the voting securities of the Corporation or such surviving entity
outstanding immediately after such merger or consolidation or

 

(ii)           a merger or consolidation effected to implement a
recapitalization of the Corporation (or similar transaction) in which no “person
“ (as defined above) acquires more than twenty percent (20%) of the combined
voting power of the Corporation’s then outstanding securities; or

 

(d)           the stockholders of the Corporation approve an agreement for the
sale or disposition by the Corporation of all or substantially all of the
Corporation’s assets.

 

1.6  “Corporation Property” shall mean all items and materials provided by the
Corporation to the Executive, or to which the Executive has access, in the
course of his employment, including, without limitation, all files, records,
documents, drawings, specifications, memoranda, notes, reports, manuals,
equipment, computer disks, videotapes, drawings, blueprints and other documents
and similar items relating to the Corporation, its Affiliates or their
respective customers, whether prepared by the Executive or others, and any and
all copies, abstracts and summaries thereof.

 

1.7  “Competition” shall mean any direct or indirect research on, or
development, production, marketing, leasing or selling of, any product, process
or service which is the same as, similar to, or in competition with, any line of
business or research in which the

 

2

--------------------------------------------------------------------------------


 

Corporation or any Affiliate is now engaged or hereinafter engages during
Executive’s employment.

 

1.8  “Confidential Information” shall mean all nonpublic and/or proprietary
information and trade secrets respecting the business of the Corporation or any
Affiliate, including, without limitation, its products, programs, projects,
promotions, marketing plans and strategies, business plans or practices,
business operations, employees, research and development, intellectual property,
software, databases, trademarks, pricing information and accounting and
financing data.  Confidential Information also includes information concerning
the Corporation’s or any Affiliate’s customers or clients, such as their
identity, address or any other information kept by the Corporation or any
Affiliate concerning its customers whether or not such information has been
reduced to documentary form.  Confidential Information does not include
information that is, or becomes, available to the public unless such
availability occurs through an unauthorized act on the part of the Executive. 
In the course of his employment hereunder, the Executive shall not be provided
with confidential information concerning Appaloosa Management, L.P., and no such
information shall be deemed to be Confidential Information under this Agreement.

 

1.9  “Disability” shall mean a physical or mental incapacity that has prevented
the Executive from performing the essential functions of his position with the
Corporation for a period of one hundred eighty (180) days as determined (a) in
accordance with any long-term disability plan provided by the Corporation of
which the Executive is a participant, or (b) by the following procedure:  The
Executive agrees to submit to medical examinations by a licensed healthcare
professional selected by the Corporation, in its sole discretion, to determine
whether a Disability exists.  In addition, the Executive may submit to the
Corporation documentation of a Disability, or lack thereof, from a licensed
healthcare professional of his choice.  Following a determination of a
Disability or lack of Disability by the Corporation’s or the Executive’s
licensed healthcare professional, the other Party may submit subsequent
documentation relating to the existence of a Disability from a licensed
healthcare professional selected by such other Party.  In the event that the
medical opinions of such licensed healthcare professionals conflict, such
licensed healthcare professionals shall appoint a third licensed healthcare
professional to examine the Executive, and the opinion of such third licensed
healthcare professional shall be dispositive.

 

1.10  “Good Reason” shall mean and exist if, without the Executive’s prior
written consent, one or more of the following events occurs:

 

(a)           the Executive is excluded from participation in any employee
benefit plan or program offered to other similarly ranked executives of the
Corporation or his benefits under such plans or programs are materially reduced;

 

3

--------------------------------------------------------------------------------


 

(b)           during the initial three-year term of this Agreement only, the
Executive is asked to relocate to a location other than one in either Santa
Barbara County, Ca., or Ventura County, Ca.; or

 

(c)           within 12 months following a Change in Control, the Executive is
asked to relocate to a location other than one in either Santa Barbara, County,
Ca. or Ventura County, Ca.; or

 

(d)           the Corporation fails to reimburse the Executive for business
expenses in accordance with the Corporation’s policies, procedures or practices;

 

(e)           there is a material diminution in the Executive’s title,
authority, duties, orresponsibilities, provided, however, that none of the
foregoing shall constitute Good Reason if:

 

(i)            the Executive gives the Corporation timely notice of his intent
to terminate for Good Reason and the Corporation cures or remedies the reasons
cited by the Executive in said notice within thirty (30) days of receipt of said
notice, or

 

(ii)           sixty (60) days or more have passed between the Executive
learning of the event(s) constituting Good Reason and the Executive’s giving
notice that he is terminating his employment for Good Reason.

 

1.11  “Person” shall mean any individual, firm, partnership, association, trust,
company, corporation or other entity.

 

1.12 “Severance Period”  shall mean the period of time for which Base Salary
payments are made to the Executive following termination pursuant to sections
6.3 and 7.2 of this Agreement.

 

2.       SERVICES, COMPENSATION, AND TERM

 

2.1  Title and Duties.  Corporation agrees to employ Executive as Executive Vice
President, Chief Financial Officer and Executive agrees to undertake the duties
of  that position (hereinafter referred to as “Services”).  Executive shall
perform the duties customarily performed by one holding such position in similar
business.  Executive shall also render such other duties as may be assigned to
him from time to time consistent with his title and duties as Executive Vice
President, Chief Financial Officer. Executive will report directly to the
President of the Corporation.

 

2.2  Best Efforts.  Executive will serve Corporation faithfully under the
direction of its CEO/President and Board of Directors.  Executive shall devote
his full time and best efforts to performing the Services.  Executive shall act
at all times in accordance with what he reasonably believes is in the best
interest of  the Corporation to the best of his ability, experience, and
talents.  Executive shall devote his time, energy, and skills solely to the
business and interests of Inamed Corporation; provided however, that the

 

4

--------------------------------------------------------------------------------


 

Executive may serve on one board of for profit companies subject to Board of
Directors consent and may engage in reasonable charitable, civic and political
activities.

 

2.3 Corporate Authority.  Executive will comply with the Corporation’s corporate
policies and procedures.

 

2.4  Compensation.  As Executive’s compensation for the Services, Corporation
will pay Executive the compensation set forth in the offer letter dated  July
29, 2002 ($300,000.00 plus target bonus of 50%) and  attached as Exhibit A.

 

2.5  Stock Options.  The Corporation shall grant to the Executive options (the
“Options”) to purchase 150,000 shares of the Corporation’s common stock. 
Subject to the terms and conditions of the corporation’s Option Agreement and
the offer letter dated July 29, 2002. In the event of any conflict between this
agreement and the Option agreement, this Agreement shall prevail.

 

2.6  Lock-Up Agreements.  The Executive will execute any other documents
reasonably required by the Corporation in connection with the Options,
including, without limitation, any reasonable lock-up or similar agreements
required by the Corporation’s underwriters in connection with any offering of
the Corporation’s securities.

 

2.7  Term.  This agreement shall be effective on August 20th, 2002 (the
“Effective Date”), and shall continue for a period of three (3) years from the
Effective Date; provided, however, that this Agreement shall be extended
automatically at the end of the initial term for a one (1) year term and
thereafter for successive one (1) year terms if neither Party has advised the
other in writing in accordance with Subsection 8.1 at least sixty (60) days
prior to the end of the then current term that such term will not be extended
for an additional one (1) year term.  The initial three (3) year term and each
successive one (1) year term (if any) shall be referred to herein as the “Term
of Employment”.

 

3.       DUTY OF LOYALTY.

 

3.1  Executive’s Position of Trust.  As a result of the Executive’s employment,
the Executive will have access to Confidential Information.

 

3.2  Obligations During the Term.  The Executive agrees that during the Term of
Employment he shall diligently devote his time and efforts to the duties and
responsibilities assigned to his by the Corporation, and without prior express
written authorization of the Board, the Executive shall not, directly or
indirectly, either alone or in concert with others, engage in any of the
following activities:

 

(a)           Perform or render any services of a business, professional or
commercial nature, relating to services or products competitive with the
Corporation, to or for the benefit of himself or any other person or entity,
whether for compensation or otherwise, except for personal investments and other
activities approved by the Corporation;

 

5

--------------------------------------------------------------------------------


 

(b)           Engage in any activity directly or indirectly in competition with
or adverse to the Corporation;

 

(c)           Engage in any activity for purpose of influencing or attempting to
influence the Corporation’s customers, either directly or indirectly, to conduct
business with any business enterprise in competition with the Corporation; or

 

(d)           Undertake or participate in any planning for or organization of
any business activity that is or will be in competition with the Corporation in
any field(s) or area(s) in which the Executive has worked or with which the
Executive has come into contact, or of which the Executive has gained knowledge
during the Term of Employment.

 

3.3  Post-Employment Obligations.  As a condition of the Executive’s having
access to Confidential Information, and in consideration of the payments and
benefits provided hereunder, the Executive agrees that for a period of twelve
(12) months after termination of his employment, or for the duration of a
Severance Period, whichever is greater, regardless of the reason, the Executive
will not, directly or indirectly, either for himself or for any other person or
entity, whether as an agent, consultant, employee, officer, director, investor,
partner, shareholder, proprietor or in any other individual or representative
capacity (excluding the holding for investment of less that five percent (5%) of
the outstanding securities of any corporation which are regularly traded on a
recognized stock exchange), do any of the following:

 

(a)  the Executive will not undertake any employment or activity wherein the
loyal and complete fulfillment of the duties of that employment or activity
would call upon the Executive to make judgments on or otherwise to use any
Confidential Information that is covered by this Agreement or the Intellectual
Property and Confidentiality Agreement.

 

(b)  Divert or take away (or attempt to divert or take away), any of the
Corporation’s present, former or prospective customers, including, but not
limited to, those upon whom he called, met with or became acquainted with while
engaged as an employee of the Corporation;

 

(c)  Interfere with the contractual or business relationships of the
Corporation;

 

(d)  Solicit or attempt to solicit any employees or clients of the Corporation;
or

 

(e)  Slander or disparage the Corporation, or undertake any activity which
adversely impacts, or is reasonably likely to impact, the goodwill of the
Corporation and its business opportunities.

 

The Parties agree that Article 5 of Exhibit B hereto (as identified in Section 4
below) shall apply only during the Term of Employment and for a period of twelve
(12) months thereafter.

 

6

--------------------------------------------------------------------------------


 

3.4  Corporation Property.  The Executive agrees that upon termination of his
employment by the Corporation for any reason, or at such earlier time as the
Corporation may request, the Executive shall forthwith return to the Corporation
all documents and other property in his possession belonging to the Corporation
or any of its Affiliates.

 

3.5  Severability.  Each of the covenants of this section shall be construed as
separate covenant covering the subject matter in each of the separate counties
and states in the United States and governmental subdivisions outside of the
United States (collectively, the “Governmental Units”).  To the extent that any
covenant is determined by a court of competent jurisdiction to be unenforceable
in any one or more of said Governmental Units, said covenant  shall not be
affected with respect to any other Governmental Unit, each covenant with respect
to each Governmental Unit being construed as severable and independent.

 

4.       INTELLECTUAL PROPERTY AND CONFIDENTIALITY AGREEMENT.

 

The Executive has executed or will concurrently herewith execute the
Corporation’s Intellectual Property and Confidentiality Agreement in the form
that is attached hereto as Exhibit B, the terms of which are incorporated herein
by reference.  Nothing in Article 3 of Exhibit B shall prohibit the Executive
from removing any Corporation Property from the premises of the Corporation to
the extent necessary in the course of the Executive’s performance of his duties
hereunder and/or for other legitimate purposes of the Corporation.  In addition,
the Parties agree that the definition of “Company” in Article 8 of Exhibit B
shall not include Appaloosa Management, L.P. or any interest it has in any
entity outside of the Corporation and its consolidated group.

 

5.       TERMINATION.

 

5.1  Grounds.  This Agreement, and the Executive’s employment hereunder, shall
terminate upon the occurrence of any of the following events:

 

(a)                                  Termination by the Corporation for Cause. 
By the Corporation immediately for Cause;

 

(b)                                 Termination by the Corporation without Cause
or by the Executive with Good Reason and no Change in Control.  By the
Corporation without Cause, upon thirty (30) days’ prior written notice to the
Executive;

 

(c)                                  Disability.  In the event of the
Executive’s Disability;

 

(d)                                 Death.  Upon the death of the Executive;

 

(e)                                  Termination by the Corporation Without
Cause or by the Executive with Good Reason After a Change in Control.  By the
Corporation without cause or by the Executive for Good Reason within twelve (12)
months following a Change in Control.

 

(f)                                    Expiration of the Term of this Agreement
following the Corporation’s election not to extend pursuant to Section 2.7.

 

7

--------------------------------------------------------------------------------


 

6.       TERMINATION PAYMENTS.

 

6.1  Termination Due to Death or Disability.  In the event of a termination due
to the Executive’s death or Disability, the Executive or his estate, as the case
may be, shall be entitled, in lieu of any other compensation whatsoever, to:

 

(a)  payment of his Base Salary at the rate in effect at the time of his
termination until the date of death or Disability;

 

(b)  any annual bonus awarded but not yet paid;

 

(c)  any annual bonus that would have been payable with respect to the year of
termination in the absence of the Executive’s death or Disability, pro-rated for
the period the Executive worked prior to his death or Disability, provided that
the Executive worked at least six (6) months in the year for which the annual
bonus is payable;

 

(d)  any deferred compensation or bonuses, including interest or other credits
on the deferred amounts, to the extent provided in the plans or programs
providing for deferral;

 

(e)  reimbursement of expenses incurred but not paid prior to such termination
of employment; and

 

(f)  such rights to other benefits as may be provided in applicable plans and
programs of the Corporation, including, without limitation, applicable employee
benefit plans and programs, according to the terms and provisions of such plans
and programs.

 

6. 2  Termination for Cause.  In the event that the Corporation terminates the
Executive’s employment for Cause, the Executive shall be entitled, in lieu of
any other compensation and benefits whatsoever, to:

 

(a)  payment of his Base Salary at the rate in effect at the time of his
termination through the date of termination of employment;

 

(b)  any deferred compensation or bonuses, including interest or other credit on
the deferred amounts, to the extent provided in the plans or programs providing
for deferral; and

 

(c)  such rights to other benefits as may be provided in applicable plans and
programs of the Corporation, including, without limitation, applicable employee
benefit plans and programs, according to the terms and conditions of such plans
and programs.

 

8

--------------------------------------------------------------------------------


 

6.3  Termination Without Cause, by Executive with Good Reason, or Following
Election by the Corporation not to Extend Term.  In the event that (1) the
Corporation terminates the Executive’s employment hereunder without Cause, (2)
the Executive terminates his employment for Good Reason (in the absence of a
Change in Control); or (3) this Agreement expires following the Corporation’s
election not to extend pursuant to Section 2.7, the Executive shall be entitled
to the following payments and benefits:

 

(a)  payment of his Base Salary in effect at the time of termination for a
period of twenty four (24) months if terminated during the initial three-year
term of this Agreement, and twelve (12) months if terminated thereafter, which
shall be paid out in equal bi-weekly installments through the Corporation’s
regular payroll practices;

 

(b)  any annual bonus awarded but not yet paid;

 

(c)  any annual bonus that would have been payable with respect to the year of
termination, pro-rated for the period the Executive worked prior to such
termination, provided that the Executive worked at least six (6) months in the
year for which the annual bonus is payable;

 

(d)  any deferred compensation or bonuses, including interest or other credits
on the deferred amounts, to the extent provided in the plans or programs
providing for deferral;

 

(e)  reimbursement of expenses incurred but not paid prior to such termination
of employment; and

 

(f)  continuation of participation in the Corporation’s group medical, dental
and life insurance plans according to the terms and provisions of such plans and
programs during the Post-Employment Period for up to twelve (12) months or until
the date on which the Executive first becomes eligible for substantially
equivalent insurance coverage provided by any other entity following termination
of employment by the Corporation, whichever occurs first.

 

6.4  Termination by Executive Without Good Reason.  In the event that the
Executive terminates his employment without good reason, the Executive shall be
entitled, in lieu of any other compensation and benefits whatsoever, to:

 

(a)  payment of his Base Salary at the rate in effect at the time of his
termination through the date of termination of employment;

 

(b)  any deferred compensation or bonuses, including interest or other credit on
the deferred amounts, to the extent provided in the plans or programs providing
for deferral; and

 

(c)  such rights to other benefits as may be provided in applicable plans and
programs of the Corporation, including, without limitation, applicable employee

 

9

--------------------------------------------------------------------------------


 

benefit plans and programs, according to the terms and conditions of such plans
and programs.

 

6.5  Non-Duplication of Benefit.  Notwithstanding the foregoing, nothing in this
Agreement shall result in a duplication of payments or benefits provided under
this Section 6, nor shall anything in this Agreement require the Corporation to
make any payment or to provide any benefit to the Executive that the Corporation
is otherwise required to provide under any other contract, agreement or
arrangement.

 

6.6  General Release.  No payments or benefits payable to the Executive upon the
termination of his employment pursuant to this Section 6 shall be made to the
Executive unless and until he executes a general release in a form satisfactory
to the Corporation and such general release becomes effective pursuant to its
terms.

 

7.       CHANGE IN CONTROL.

 

7.1  Vesting of Stock Options.  In the event of a Change in Control, all stock
options granted by the Corporation to the Executive shall immediately vest.

 

7.2  Termination by the Corporation Without Cause or by the Executive for Good
Reason After a Change in Control.  If within twelve (12) months following a
Change in Control, the Executive’s employment is terminated by the Corporation
without Cause or by the Executive for Good Reason, the Executive shall be
entitled, in lieu of any other compensation and benefits whatsoever under
Section 6 or otherwise, to:

 

(a)  payment of his Base Salary at the rate in effect at the time of his
termination through the date of termination of employment;

 

(b)  an amount equal to the greater of (i) two (2) times his annual Base Salary
at the time of the Change in Control or (ii) two (2) times his annual Base
Salary at the time of the termination of his employment, which shall be paid out
in equal bi-weekly installments through the Corporation’s regular payroll
practices;

 

(c)  any annual bonus awarded but not yet paid or any other incentive
compensation plan;

 

(d)  reimbursement of expenses incurred but not paid prior to such termination
of employment; and

 

(e)  continuation of participation in the Corporation’s group medical, dental
and life insurance plans according to the terms and provisions of such plans and
programs during the Post-Employment Period for up to eighteen (18) months or
until the date on which the Executive first becomes eligible for substantially
equivalent insurance coverage provided by any other entity following termination
of employment by the Corporation.

 

10

--------------------------------------------------------------------------------


 

7.4  Adjustment to Total Payments.  If any payment or right accruing to the
Executive under this Agreement (without application of this section), either
alone or together with other payments or rights accruing to the Executive from
the Corporation or an Affiliate (“Total Payments”) would constitute a “parachute
payment,” as defined in Section 280G of the Code and regulations thereunder,
such payment or right shall be reduced to the largest amount or greatest right
that will result in no portion of the amount payable or right accruing under
this Agreement being subject to an excise tax under Section 4999 of the Code or
being disallowed as a deduction under Section 280G of the Code.  The Executive
shall cooperate in good faith with the Corporation in providing the necessary
information for making a determination of the applicability of Section 280G. 
The foregoing provisions of this section shall apply only if after reduction for
any applicable federal excise tax imposed by Section 4999 of the Code and
federal income tax imposed by the Code, the Total Payments accruing to the
Executive would be less than the amount of the Total Payments as reduced, if
applicable, and after reduction for only federal income taxes.

 

8.       MISCELLANEOUS.

 

8.1  Notices.  Any written notice required or permitted to be given shall be
deemed delivered either when personally delivered or when mailed, registered or
certified, postage prepaid with return receipt requested, if to the Executive,
addressed to the last residence address of the Executive as shown in the records
of the Corporation, and if to the Corporation, addressed to the Chairman of the
Board at its principal office in Santa Barbara, California.  Mailed notices
shall be deemed received two (2) business days after the date of deposit in the
mail.

 

8.2  Remedies.

 

8.2.1  Equitable Remedies.  The Executive acknowledges and agrees any breach,
violation or evasion of the terms, conditions and provisions of Sections 3 and 4
above, will result in immediate and irreparable injury and harm to the
Corporation and shall entitle the Corporation to injunctive relief, as well as
to all other legal or equitable remedies to which the Corporation may be
entitled.

 

8.2.2  Cessation/Reimbursement of Payments.  If the Executive violates any
provision of Sections 3 or 4, the Corporation may, upon giving written notice to
the Executive, immediately cease all payments and benefits that it may be
providing to the Executive pursuant to this Agreement, and the Executive may be
required to reimburse the Corporation for any payments received from, and the
cash value of any benefits provided by, the Corporation between the first day of
the violation and the date such notice is given; provided, however, that the
foregoing shall be in addition to such other remedies as may be available to the
Corporation and shall not be deemed to permit the Executive to forego or waive
such payments in order to avoid his obligations under Sections 3 or 4.

 

11

--------------------------------------------------------------------------------


 

8.3  Partial Invalidity.  If any term or provision of this Agreement or the
application thereof to any person or circumstance shall be held to be invalid or
unenforceable to any extent, the remainder of this Agreement or application of
such term or provision to persons or circumstances other than those to which it
is held invalid or unenforceable shall not be affected thereby, and each term
and provision of the Agreement shall be valid and be enforced to the fullest
extent permitted by law.

 

8.4  Waiver.  No waiver of any right hereunder shall be effective for any
purpose unless in writing, signed by the Party hereto possessing said right, nor
shall any waiver be construed to be a waiver of any subsequent right, term or
provision of this Agreement.

 

8.5  Assignment; Effect on Agreement.  It is hereby acknowledged and agreed that
the Executive’s rights and obligations under this Agreement are personal in
nature and shall not be assigned or delegated.  This Agreement shall be binding
on and inure to the benefit of the heirs, personal representatives, successors
and assigns of the Parties, subject, however, to the restrictions on assignment
and delegation contained herein.

 

8.6  Disputes Resolution and Arbitration.

 

8.7.1  Any dispute arising in connection with the interpretation or enforcement
of the provisions of this Agreement, or its application or validity, will be
submitted to arbitration.  Such arbitration proceedings shall be instituted in
Santa Barbara, California, in accordance with the rules then existing of the
American Arbitration Association.  This agreement to arbitrate is specifically
enforceable.

 

8.7.2  Any award rendered in any such arbitration proceeding will be final and
binding on each of the Parties, and judgment may be entered thereon in any court
of competent jurisdiction.  The arbitrator shall have the authority to compel
the Party that does not substantially prevail in such proceeding to pay the
reasonable costs and fees of the prevailing Party (including reasonable and
customary legal fees and expenses) to the extent that the arbitrator deems
appropriate.

 

8.7  Exhibits.         The terms and conditions of this Agreement shall prevail
in the case of any discrepancy or conflict between such terms and conditions and
the terms and conditions of any exhibit hereto.

 

8.8  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

 

8.9  Entire Agreement.  Unless expressly provided to the contrary herein, this
Agreement (and the exhibits attached hereto) contains the entire agreement and
understanding between the Parties and supersedes all prior agreements and
understandings, oral or written.  No modification or termination shall be valid
unless in writing and signed by both Parties.

 

12

--------------------------------------------------------------------------------


 

9.       ACKNOWLEDGEMENT.  The Executive represents and acknowledges the
following:

 

(a)           he has carefully read this Agreement in its entirety;

 

(b)           he understands the terms and conditions contained herein;

 

(c)           he has had the opportunity to review this Agreement, at his
discretion, with legal counsel of his own choosing and has not relied on any
statement made by the Corporation or its legal counsel as to the meaning of any
term or condition contained herein or in deciding whether to enter into this
Agreement; and

 

(d)           he is entering into this Agreement knowingly and voluntarily.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of
the           th  day of                    , 2003.

 

INAMED CORPORATION

 

EXECUTIVE

By:

/S/ Nicholas L. Teti

 

By:

/S/ Robert S. Vaters

Nicholas L. Teti

 

Robert S. Vaters

Chairman, President and CEO

 

Chief Financial Officer and Executive Vice President

 

 

 

Address:

 

Address:

5540 Ekwill Street, Suite D

 

 

Santa Barbara, California 93111

 

 

 

 

 

Date: May 16, 2003

 

Date: May 16, 2003

 

 

13

--------------------------------------------------------------------------------